DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/992,523.
Claims 1-6 are pending.
Claims 1-6 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Belinda et al. (U.S. Patent 9,216,847).
Regarding claim 1, Belinda et al. disclose a combination construction spotter and container comprising:
a spotter (the spotter #1010 of figure 24) having a longitudinally extending web (#1040) and first and second flanges (#1050) longitudinally spaced from one another and extending downwardly from the web (see figure 24), each flange including a pair of laterally spaced apart legs (#1054 and #1056) defining a passthrough recess (#1052) therebetween; and
a container with a bottom member (#1000; see figure 28) and top cover member (col. 7, ll. 32-41 disclose that a handle is to be connected to the bottom member #1000 and is configured to cover a top portion of the bottom member so as to be considered a top cover member as defined), the bottom member defining a primary cavity (cavity formed using bottom #1100) with a top opening (#1108) configured for holding building accessories, wherein
the spotter is positionable within the container in a packed position with the web extending over the primary cavity and each flange extending downwardly on a longitudinally opposite side of the primary cavity and the top cover member over the spotter to close the top opening of the primary cavity (see figure 23, where the top cover handle can be rotated, as is shown in figure 15, so as to be positioned vertically above the top opening such that both the top cover and spotter cover and close such a top opening from above).
The handle of the bottom member #1000 can be considered the top cover member and meet each structural and functional limitation as presently claimed. However, for compact prosecution purposes, the Examiner takes Official Notice that cardboard boxes are known in the art to be used to store multiple products in order to ship such products to a consumer store while providing a cost efficient way of transporting and storing such products to the store. Such products, as fully assembled in figure 23 of Belinda et al., would thus obviously not be shipped separately but rather stacked within a cardboard box in order to increase the ease and reduce the costs of shipment of such products to consumer stores. Therefore, it would have been obvious to have constructed the container of Belinda et al. to comprise of a cardboard box top cover member which is configured to extend over the spotter and bottom member and close the top opening of the primary cavity in order to more easily transport such a product to consumers while also reducing costs of transportation and provide transportation efficiency. 
Regarding claim 2, Belinda et al. disclose, or in the alternative render obvious, the bottom member of the container includes a laterally extending slot (#1120) on each longitudinal side of the primary cavity sized and shaped for the spotter to pass through in the packed position (see figures 28 and 23).
Regarding claim 3, Belinda et al. disclose, or in the alternative render obvious, the web of the spotter transitions to each of the flanges via an upward ramp (see figure 24, where the web #1040 comprises, at a perimeter thereof, with an upward extending lip #1012, where such a lip comprises of a ramp that extends from the web to the lip, and where the lip is attached and flush with the flanges #1050 as depicted in figure 26).
Regarding claim 4, Belinda et al. disclose, or in the alternative render obvious, the bottom member of the container includes a ramped surface (#1026) at a longitudinal position whereby each of the ramped surfaces cooperates with one of the ramps of the spotter to form a cradled engagement between the spotter and the bottom member (for rejection purposes of claim 4, the ramps of the spotter can be considered formed by ramp portions #1014 such that the lip #1012 is part of the web #1040, where such ramp portions #1014 extend upwardly from a bottom edge of the lip of the web and are rounded to gradual transition between the outer lip portions #1014 and the lip portion integral with the flanges #1052 and where such lip portions #1014 and #1026 engage one another in the stowed position as depicted in figure 23).
Regarding claim 5, Belinda et al. disclose, or in the alternative render obvious, the web of the spotter has a top surface (the top surface as depicted in figure 24) and a bottom surface (the bottom surface as depicted in figure 26) with a support member extending downwardly from the bottom surface (using the embodiment of figure 38 for the spotter, such a spotter comprises a support member #1062 extending from the bottom surface).


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Belinda et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Belinda et al. in view of Sheppard (GB 2560166).
Regarding claim 6, Belinda et al. disclose the support member comprises a plurality of longitudinally spaced ribs (the support member #1062 of figure 38 can be considered to comprise of a plurality of ribs integrally formed and spaced from one another by semicircular portions as depicted). However, if the Examiner is considered to over broadly interpret the support member of Belinda et al. as comprising of a plurality of spaced ribs, it is highly well known in the art, as evidenced by Sheppard, that such spotter tools can comprise of a web bottom surface which comprises of a plurality of longitudinally spaced ribs #11 in order to reduce the material used to construct such a spotter but strengthen such a spotter for use. Therefore, it would have been obvious to have constructed the bottom surface of the spotter of Belinda et al. to comprise of a plurality of longitudinally spaced ribs, as taught in Sheppard, in order to reduce the material used to construct the spotter, as well as cost, while also increasing the strength of the spotter for use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635